Title: To Alexander Hamilton from Adam Hoops, 8 May 1800
From: Hoops, Adam, Jr.
To: Hamilton, Alexander


          
            Sir
            Fort Jay 8 May 1800
          
          I beg leave to lay before you certain facts Contained in a letter which I have received from Lieutenant Pope relative to the situation in which he finds himself by an Official act in Obedience to an order of the Commanding Officer of this garrison—
          A Garrison Court Martial having Sentenced Thomas Solomons found guilty of Stealing ten dollars from R. A. Hawes, to fifteen days confinement and to undergo a stoppage out of his next pay to the amount of ten dollars for the use of said Hawes: and the Commanding Officer having approved the Sentence and ordered the Execution of it, and that the Officer Commanding the Company to which Solomons belongs should attend to the stoppage being made—Lieutenant Pope the Officer Commanding that Company did accordingly make the stoppage and paid over the ten dollars to Hawes, taking his duplicate receipts—Solomons refused to sign the receipt roll for these ten dollars—When Lieutenant Pope forwarded to the paymaster of the regiment the receipt roll (Solomons signature not being to it) he advised him of all the preceding facts enclosing Copies of the Sentence of the Courts in the Case of Solomons and of the Garrison order, but did not send the duplicate receipts of Hawes—The paymaster answers that no voucher but the receipt of Solomons will be considered as Valid—and holds Lieutenant Pope responsible for the ten dollars—
          Agreeably to your letter of the 5th inst. I have made enquiry into the case refered to in the affidavit of Bridget Godfrey The enclosed Letter of Capt McClallen and Certificate of Doctor Genet I have the honor to present as Containing the result and am with great Respect Sir yr Mo Ob sert
          
            A Hoops M Cdt
          
          Major General Hamilton
        